DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A, which relates to Figs. 5 and 6, in the reply filed on 11/7/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-13, 17, and 19 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/7/2022.

Drawings
The drawings are objected to because in Fig. 5, left “92” should be --90--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9, 14-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe (U.S. Patent 7,195,275 B2).
Regarding claim 1, Abe (at least Figs. 1-6; also see annotated Fig. 5 attached herewith) discloses an airbag assembly for a vehicle, comprising: 
an airbag cushion 10, 10A,10B, 10C defining an inflatable chamber, the airbag cushion including a front side 11 facing a passenger compartment of the vehicle and a rear side 12 positioned opposite the front side to face away from the passenger compartment, the airbag cushion further including lateral end portions flanking a central portion with at least one of the lateral end portions being an enlarged end portion that is enlarged relative to the central portion (at least Fig. 5); 
at least one primary tether 80A, 83, 84 disposed within the inflatable chamber, the at least one primary tether extending longitudinally between the lateral end portions of the airbag cushion with longitudinal sides thereof attached, respectively, to the front and rear sides of the airbag cushion in the central portion of the airbag cushion (at 23’, 40, 41 in Figs. 5 & 6); and 
at least one secondary tether or tether portion 70, 70, 72, 72 (column 12 line 65 – column 13 line 3) disposed within the inflatable chamber for establishing said enlarged portion.
Regarding claims 2-9, Abe (at least Figs. 1-6; also see annotated Fig. 5 attached herewith) discloses the airbag assembly, 
(claim 2) wherein said at least one secondary tether or tether portion 70, 70, 72, 72 (column 12 line 65 – column 13 line 3) is at least one secondary tether 70, 70, 72, 72 extending longitudinally between the lateral end portions of the airbag cushion with longitudinal sides unattached to the front and rear sides of the airbag cushion in the central portion and the at least one secondary tether 70, 70, 72, 72 having longitudinal ends thereof attached to the front and rear sides of the airbag cushion in the lateral end portions (at 16 in Fig. 3);
(claim 3) wherein the longitudinal sides of the at least one primary tether 80A, 83, 84 are attached, respectively, to the front 11 and rear 12 sides of the airbag cushion along an entire longitudinal extent of each of the longitudinal sides (at 23’, 40, 41 in Figs. 5 & 6);
(claim 4) wherein the front side 11 is formed of a first panel and the rear side 12 is formed of a second panel, the first and second panels each have peripheral edges secured to one another to form a seam 16, wherein the longitudinal ends of the at least one secondary tether 72, 72 are attached to the front 11 and rear 12 sides of the airbag cushion at the seam 16 at the lateral end portions (Fig. 3);
(claim 5) wherein the at least one primary tether 80A, 83, 84 has longitudinal ends (at 85) spaced apart from the seam 16 at the lateral end portions (Fig. 5);
(claim 6) wherein the longitudinal ends (at 85) of the at least one primary tether 80A, 83, 84 are spaced apart equally from the seam 16 at each of the lateral end portions (Fig. 5); 
(claim 7) wherein the seam 16 includes a first lateral seam portion 16 and a second lateral seam portion 16, wherein the at least one primary tether 80A, 83, 84 does not extend to at least one of the first lateral seam portion 16 or the second lateral seam portion 16 (Fig. 5);
(claim 8) wherein the at least one primary tether 80A, 83, 84 does not extend to either the first lateral seam portion 16 or the second lateral seam portion 16 (Fig. 5);  
(claim 9) wherein the at least one primary tether 80A, 83, 84 extends only between the lateral end portions of the airbag cushion and does not extend into the lateral end portions (Fig. 5).
Regarding claim 14, Abe (at least Figs. 1-6; also see annotated Fig. 5 attached herewith) discloses a vehicle airbag assembly, comprising: 
a first panel 11 for facing a passenger compartment; 
a second panel 12 for facing away from the passenger compartment, the first and second panels each having peripheral edges secured to one another to form a seam 16 and thereby define an inflatable chamber; 
at least one primary tether 80A, 83, 84 disposed within the inflatable chamber, the at least one primary tether having longitudinal sides attached, respectively, to the first 11 and second 12 panels (at 23’, 40, 41 in Figs. 5 & 6) and at least one longitudinal end (at 85) spaced apart from the seam 16 between the first and second panels; and 
at least one secondary tether or tether portion 72, 72 (column 12 line 65 – column 13 line 3) disposed within the inflatable chamber having at least one longitudinal end attached to the seam 16 to establish an enlarged lateral end portion (at least Figs. 3, 5, 6).
Regarding claims 15, 16, and 18, Abe (at least Figs. 1-6; also see annotated Fig. 5 attached herewith) discloses the vehicle airbag assembly, 
(claim 15) wherein the at least one primary tether 80A, 83, 84 includes both longitudinal ends (at 85) spaced apart from the seam 16 formed by the first 11 and second 12 panels;
(claims 16 and 18) wherein the at least one secondary tether or tether portion 72, 72 (column 12 line 65 – column 13 line 3) is a secondary tether 72, 72 having both longitudinal ends attached to the seam 16 to establish the enlarged lateral end portion as a first enlarged lateral end portion and to establish a second enlarged lateral end portion with a central portion disposed between the first and second lateral end portions (at least Figs. 3, 5, 6). 
Regarding claim 20, Abe (at least Figs. 1-6; also see annotated Fig. 5 attached herewith) discloses a method for assembling an airbag assembly, comprising: 
attaching a front side or panel 11 that is to face a passenger compartment in a vehicle to a rear side or panel 12 to form an airbag cushion 10, 10A,10B, 10C defining an inflatable chamber, the airbag cushion having lateral end portions flanking a central portion with at least one of the lateral end portions being an enlarged end portion that is enlarged relative to the central portion (at least Fig. 5); 
attaching longitudinal sides of at least one primary tether 80A, 83, 84 disposed within the inflatable chamber to, respectively, the front and rear sides of the airbag cushion in the central portion of the airbag cushion (at 23’, 40, 41 in Figs. 5 & 6); and 
disposing at least one secondary tether or tether portion 70, 70, 72, 72 (column 12 line 65 – column 13 line 3) within the inflatable chamber for establishing said enlarged portion.
Claim(s) 1-9, 14-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe (U.S. Patent Application Publication 2007/0024043 A1).
Regarding claim 1, Abe (at least Figs. 5-9; also see annotated Fig. 5 attached herewith) discloses an airbag assembly for a vehicle, comprising: 
an airbag cushion 10B defining an inflatable chamber, the airbag cushion including a front side 12 facing a passenger compartment of the vehicle and a rear side 14 positioned opposite the front side to face away from the passenger compartment, the airbag cushion further including lateral end portions flanking a central portion with at least one of the lateral end portions being an enlarged end portion that is enlarged relative to the central portion (see annotated Fig. 5 attached herewith); 
at least one primary tether 22A’, 22B disposed within the inflatable chamber, the at least one primary tether extending longitudinally between the lateral end portions of the airbag cushion with longitudinal sides thereof attached, respectively, to the front and rear sides of the airbag cushion in the central portion of the airbag cushion (at 23A, 42, 44 in Figs. 5 & 6); and 
at least one secondary tether or tether portion 60B disposed within the inflatable chamber for establishing said enlarged portion.
Regarding claims 2-9, Abe (at least Figs. 5-9; also see annotated Fig. 5 attached herewith) discloses the airbag assembly, 
(claim 2) wherein said at least one secondary tether or tether portion 60B is at least one secondary tether 60B extending longitudinally between the lateral end portions of the airbag cushion with longitudinal sides unattached to the front and rear sides of the airbag cushion in the central portion and the at least one secondary tether 60B having longitudinal ends thereof attached to the front and rear sides of the airbag cushion in the lateral end portions (at 15 in Fig. 5);
(claim 3) wherein the longitudinal sides of the at least one primary tether 22A’, 22B are attached, respectively, to the front 12 and rear 14 sides of the airbag cushion along an entire longitudinal extent of each of the longitudinal sides (at 23A, 42, 44 in Figs. 5 & 6);
(claim 4) wherein the front side 12 is formed of a first panel and the rear side 14 is formed of a second panel, the first and second panels each have peripheral edges secured to one another to form a seam 15, wherein the longitudinal ends of the at least one secondary tether 60B are attached to the front 12 and rear 14 sides of the airbag cushion at the seam 15 at the lateral end portions (Fig. 5);
(claim 5) wherein the at least one primary tether 22A’, 22B has longitudinal ends (at 23B) spaced apart from the seam 15 at the lateral end portions (Fig. 5);
(claim 6) wherein the longitudinal ends (at 23B) of the at least one primary tether 22A’, 22B are spaced apart equally from the seam 15 at each of the lateral end portions (Fig. 5); 
(claim 7) wherein the seam 15 includes a first lateral seam portion 15 and a second lateral seam portion 15, wherein the at least one primary tether 22A’, 22B does not extend to at least one of the first lateral seam portion 15 or the second lateral seam portion 15 (Fig. 5);
(claim 8) wherein the at least one primary tether 22A’, 22B does not extend to either the first lateral seam portion 15 or the second lateral seam portion 15 (Fig. 5);  
(claim 9) wherein the at least one primary tether 22A’, 22B extends only between the lateral end portions of the airbag cushion and does not extend into the lateral end portions (Fig. 5).
Regarding claim 14, Abe (at least Figs. 5-9; also see annotated Fig. 5 attached herewith) discloses a vehicle airbag assembly, comprising: 
a first panel 12 for facing a passenger compartment; 
a second panel 14 for facing away from the passenger compartment, the first and second panels each having peripheral edges secured to one another to form a seam 15 and thereby define an inflatable chamber; 
at least one primary tether 22A’, 22B disposed within the inflatable chamber, the at least one primary tether having longitudinal sides attached, respectively, to the first 12 and second 14 panels (at 23A, 42, 44 in Figs. 5 & 6) and at least one longitudinal end (at 23B) spaced apart from the seam 15 between the first and second panels; and 
at least one secondary tether or tether portion 60B disposed within the inflatable chamber having at least one longitudinal end attached to the seam 15 to establish an enlarged lateral end portion (at least Fig. 5).
Regarding claims 15, 16, and 18, Abe (at least Figs. 5-9; also see annotated Fig. 5 attached herewith) discloses the vehicle airbag assembly, 
(claim 15) wherein the at least one primary tether 22A’, 22B includes both longitudinal ends (at 23B) spaced apart from the seam 15 formed by the first 12 and second 14 panels;
(claims 16 and 18) wherein the at least one secondary tether or tether portion 60B is a secondary tether 60B having both longitudinal ends attached to the seam 15 to establish the enlarged lateral end portion as a first enlarged lateral end portion and to establish a second enlarged lateral end portion with a central portion disposed between the first and second lateral end portions (at least Figs. 5, 8, 9). 
Regarding claim 20, Abe (at least Figs. 5-9; also see annotated Fig. 5 attached herewith) discloses a method for assembling an airbag assembly, comprising: 
attaching a front side or panel 12 that is to face a passenger compartment in a vehicle to a rear side or panel 14 to form an airbag cushion 10B defining an inflatable chamber, the airbag cushion having lateral end portions flanking a central portion with at least one of the lateral end portions being an enlarged end portion that is enlarged relative to the central portion (at least Fig. 5); 
attaching longitudinal sides of at least one primary tether 22A’, 22B disposed within the inflatable chamber to, respectively, the front and rear sides of the airbag cushion in the central portion of the airbag cushion (at 23A, 42, 44 in Figs. 5 & 6); and 
disposing at least one secondary tether or tether portion 60B within the inflatable chamber for establishing said enlarged portion.
Claims 1, 3, 9, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takimoto et al. (U.S. Patent 6,945,557 B2).
Regarding claim 1, Takimoto et al. (at least Figs. 58, 61A, 61B) discloses an airbag assembly for a vehicle, comprising: 
an airbag cushion 435 defining an inflatable chamber, the airbag cushion including a front side 441 facing a passenger compartment of the vehicle and a rear side 442 positioned opposite the front side to face away from the passenger compartment, the airbag cushion further including lateral end portions 438 flanking a central portion with at least one of the lateral end portions being an enlarged end portion that is enlarged relative to the central portion (at least Figs. 61A, 61B); 
at least one primary tether 444 disposed within the inflatable chamber, the at least one primary tether extending longitudinally between the lateral end portions 438 of the airbag cushion with longitudinal sides thereof attached, respectively, to the front 441 and rear 442 sides of the airbag cushion 435 in the central portion of the airbag cushion (at least Figs. 58, 61A, 61B); and 
at least one secondary tether or tether portion 452B, 455 disposed within the inflatable chamber for establishing said enlarged portion 438 (at least Figs. 58, 61A, 61B).
Regarding claims 3 and 9, Takimoto et al. (at least Figs. 58, 61A, 61B) discloses the airbag assembly, 
(claim 3) wherein the longitudinal sides of the at least one primary tether 444 are attached, respectively, to the front 441 and rear 442 sides of the airbag cushion 435 along an entire longitudinal extent of each of the longitudinal sides (at least Figs. 58, 61A, 61B);
(claim 9) wherein the at least one primary tether 444 extends only between the lateral end portions of the airbag cushion 435 and does not extend into the lateral end portions (at least Figs. 58, 61A, 61B).
Regarding claim 20, Takimoto et al. (at least Figs. 58, 61A, 61B) discloses a method for assembling an airbag assembly, comprising: 
attaching a front side or panel 441 that is to face a passenger compartment in a vehicle to a rear side or panel 442 to form an airbag cushion 435 defining an inflatable chamber, the airbag cushion having lateral end portions 438 flanking a central portion with at least one of the lateral end portions being an enlarged end portion that is enlarged relative to the central portion (at least Figs. 61A, 61B); 
attaching longitudinal sides of at least one primary tether 444 disposed within the inflatable chamber to, respectively, the front 441 and rear 442 sides of the airbag cushion 435 in the central portion of the airbag cushion (at least Figs. 58, 61A, 61B); and 
disposing at least one secondary tether or tether portion 452B, 455 within the inflatable chamber for establishing said enlarged portion 438 (at least Figs. 58, 61A, 61B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675. The examiner can normally be reached Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSELYNN Y. SLITERIS
Examiner
Art Unit 3614



/JOSELYNN Y SLITERIS/Examiner, Art Unit 3614


/JAMES M DOLAK/Primary Examiner, Art Unit 3618                                                                                                                                                                                                        

                                                                                                                                                                                                    































    PNG
    media_image1.png
    733
    863
    media_image1.png
    Greyscale



















    PNG
    media_image2.png
    739
    857
    media_image2.png
    Greyscale